Citation Nr: 1303221	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the character of the Veteran's discharge for United States Army service for the period from March 21, 2006, to August 16, 2007, is a bar to VA benefits.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2, 1999, to November 19, 1999, from May 2002 to February 2003, and from March 2006 to August 2007.  Under VA laws and regulations, and for benefits purposes, an appellant is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2012).  A discharge or release includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h) (2012).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision of the Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and a January 2009 rating decision of the RO in Portland, Oregon.  

The Veteran testified at a hearing before the Board in June 2012.  

The Board notes that the RO developed the Veteran's claim of entitlement to a psychiatric disorder as three separate issues (entitlement to service connection for posttraumatic stress disorder (PTSD), impulse control disorder, and anxiety disorder).  However, the Board finds that the claim for service connection for a psychiatric disorder should be considered as a single issue.  A veteran does not file a claim to receive benefits only for a psychiatric disorder, such as PTSD, but makes a general claim for whatever mental condition may be afflicting the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  From March 2006 to August 2007, the Veteran received multiple Non-Judicial Punishments for offenses including absence without leave (AWOL); false statements; missing movement; and insubordinate conduct toward a warrant officer, noncommissioned officer, or petty officer.  

2.  A charge sheet for Special Court-Martial was prepared in August 2007, charging the Veteran with absence without leave and a supplemental Charge Sheet for Special Court-Martial was also prepared charging the Veteran with assaulting or willfully disobeying a superior commissioned officer and resistance, breach or arrest, and escape.  

3.  The Veteran requested a discharge in lieu of Trial Court-Martial and his request was accepted in August 2007.  

4.  The Veteran's numerous violations of the Uniform Code of Military Justice (UCMJ) represent willful and persistent misconduct which resulted in his discharge under other than honorable conditions.

5.  The Veteran does not have a left ankle disability which is attributable to active service.

6.  The Veteran does not have a flat foot disability which is attributable to active service. 

7.  The Veteran does not have bilateral carpal tunnel syndrome which is attributable to active service. 

8.  The Veteran has PTSD that is attributable to a period of honorable active service.


CONCLUSIONS OF LAW

1.  The character of the Veteran's service, from March 2006 to August 2007 precludes entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2012).

2.  The Veteran's left ankle disability is not the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The Veteran's flat feet are not the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  The Veteran's bilateral carpal tunnel syndrome is not the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

5.  The Veteran has PTSD that is the result of active duty honorable service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007, September 2008, and November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability.  Evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims for service connection on appeal (with the exception of service connection for a psychiatric disorder), the record is devoid of any competent lay or medical evidence that the disabilities are the result of a disease or injury incurred in or aggravated by active duty honorable service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, while the Veteran has reported a continuity of the symptoms of his claimed disabilities since separation from his honorable periods of service, for reasons discussed in more detail below, the Board does not find the Veteran's statements regarding a continuity of symptomatology to be credible.  Moreover, the Veteran has not submitted competent evidence to support his assertions that his claimed disabilities are related to a period of honorable service.  Therefore, the Board finds that examinations are not necessary in this case because the competent evidence of record does not indicate a relationship between the current disabilities and a period of honorable service.

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Character of Discharge

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term Veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2012).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a) (2012).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C.A. § 5303(b) (West 2002).  With the exception for insanity, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2012).  Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6) (2012).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (that includes, generally, conviction of a felony); (4) willful and persistent misconduct (that includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2012).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012). 

The Veteran's service personnel records show that the Veteran received multiple Non-Judicial Punishments for offenses including AWOL (six counts); false statements (one count); missing movement (one count); and insubordinate conduct toward a warrant officer, noncommissioned officer, or petty officer (one count).  A charge sheet for Special Court-Martial was prepared in August 2007, charging the Veteran with absence without leave and a supplemental Charge Sheet for Special Court-Martial was also prepared in August 2007 charging the Veteran with assaulting or willfully disobeying a superior commissioned officer and resistance, breach or arrest, and escape.  The Veteran requested a discharge in lieu of Trial Court-Martial and his request was accepted in August 2007.  

Associated with the claims file is a July 2007 statement from an Army psychiatrist who treated the Veteran for PTSD and impulse control disorder.  The psychiatrist stated that because of the symptoms of the disorders, the Veteran was apt to be impulsive and irritable and engage in impulsive and aggressive actions even though he knew such actions were prohibited by Army regulations.  A statement from the psychiatrist dated later in July 2007 shows that until the Veteran's mental disorders were brought under control by psychiatric treatment, the Veteran was not responsible for his actions.  

In September 2008, the VARO in Portland, Oregon determined that the Veteran engaged in a regular pattern of willful misconduct and his service from March 21, 2006, to August 16, 2007, was found to be dishonorable and a bar for VA benefits.  

At a hearing before the Board in June 2012, the Veteran testified that while in service he was frequently absent due to his daughter's illness.  He indicated that his commanders became less understanding of his situation and that his reported unauthorized absences were actually authorized.  He stated that while he was charged with missing a formation, he was actually present for the formation and he had witnesses who saw that he was present.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran's August 2007 discharge is considered to have been under dishonorable conditions in light of the Veteran's willful and persistent misconduct.  

As an initial matter, the Board notes that, while a discharge will be deemed dishonorable if accepted to escape trial by general court martial, in this case a special court martial was planned.  Accordingly, 38 C.F.R. § 3.12(d)(1) is not applicable in this case.  

The Veteran contends that his numerous absences without leave were in fact authorized absences.  Further, he argues that he was actually present for formation although he was charged with missing formation.  He also claims that he had a psychiatric disorder which deemed him not responsible for his actions during service.  

With regard to the Veteran's contention that his psychiatric disorder rendered him incapable of taking responsibility for his actions, although he was under the care of an Army psychiatrist during the relevant period of service, the evidence does not suggest that the Veteran was insane as defined by 38 C.F.R. § 3.354(a).  Further, the evidence does not indicate that the Veteran was suffering from psychosis during the relevant period of service.  Although the evidence suggests that the Veteran engaged in impulsive and aggressive actions, the evidence does not suggest that he was incapable of knowing right from wrong and his psychiatrist specifically noted that the Veteran knew such actions were prohibited, which shows that the Veteran was able to distinguish between right and wrong actions.   

In this case, the evidence indicates that willful and persistent misconduct was demonstrated by the Veteran on numerous occasions.  Specifically, the Veteran was AWOL on six occasions and he made false statements, missed formation, and had insubordinate conduct toward a warrant officer, noncommissioned officer, or petty officer.  A Charge Sheet for Special Court Martial also indicates that he was charged with AWOL and assaulting or willfully disobeying superior commissioned officer and resistance, breach or arrest, and escape.  Accordingly, the Board finds that the Veteran's August 2007 discharge under other than honorable conditions resulted from willful and persistent misconduct, and was not due to a minor offense.  The evidence does not show that the Veteran's service was honest, faithful, and meritorious.  In fact, the evidence shows that the Veteran was disciplined for making false statements.

The Board has considered the Veteran's statements that his absences were in fact approved by his superiors.  However, in light of the fact that the Veteran was charged with making false statements and has presented no evidence to bolster his claims including the submission of statements from others who witnessed that he participated in movement on the date he was charged with missing movement, the Board finds the statements of the Veteran not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  Notably, there is no evidence of record corroborating the Veteran's assertions regarding the circumstances of his unauthorized absences or his absence at movement.  

Moreover, even if the Board were to accept the Veteran's statements surrounding the circumstances of his unauthorized absence as credible, the compelling circumstances exception applies to 38 C.F.R. § 3.12(c), which is not applicable here.  The Veteran's period of unauthorized absence was less than 180 days.  The compelling circumstances exception does not apply to 38 C.F.R. § 3.12(d), the subsection which is applicable in this case.  Consequently, there is only one possible exception to the Veteran being barred from receiving VA benefits for the period of service from March 21, 2006, to August 16, 2007:  if he is shown to have been insane at the time of the offenses.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2012).  The Board has concluded that the Veteran was not insane at the time of the offenses and could distinguish right actions from wrong actions. 

Accordingly, the Board finds that the Veteran's August 2007 discharge under other than honorable conditions resulted from willful and persistent misconduct, and was not due to a mere minor offense, and the Veteran was not insane for VA purposes at the time he committed the offenses resulting in his discharge.

The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  The Board finds that the character of the Veteran's service for the period from March 21, 2006, to August 16, 2007, is a bar to benefits.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Ankle Disability, Flat Feet, Bilateral Carpal Tunnel Syndrome

The Veteran claims that he has a left ankle disability, flat feet, and bilateral carpal tunnel syndrome that began during an honorable period of service.  

Service medical records show that the Veteran obtained treatment for carpal tunnel syndrome in November 2006, December 2006, and March 2007 and he was treated for left ankle pain in November 2006 and December 2006.  He was noted to have fractured his ankle in 2004.  

At a VA joints examination, obtained for a knee disability claim, in November 2008, the Veteran reported pain and numbness in his forearms, pain at both wrists, and pain and numbness in his hands and fingers.  The Veteran indicated that his left ankle sprained easily.  He indicated that all of his problems started in service.  The examiner noted that carpal tunnel signs were present bilaterally and sensation was decreased throughout both hands. 

At a July 2009 VA joints examination, obtained for a nonservice-connected pension claim, the Veteran reported that he stepped on a rock and twisted his ankle in 2002.  Following a physical examination, the examiner diagnosed the Veteran with left ankle sprain and pain. 

At a June 2012 hearing before the Board, the Veteran testified that his carpal tunnel syndrome, flat feet, and ankle disability began during his honorable periods of service.  He reported that he stepped on a crack and rolled his ankle in service.  He indicated that he did not have flat feet when he entered service and he believed that his flat feet were related to his work in infantry.  He testified that his carpal tunnel syndrome began bothering him in service although he was unsure what precipitated his problems with carpal tunnel syndrome.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left ankle disability, flat feet, or bilateral carpal tunnel syndrome.  

The Board acknowledges that the Veteran is competent to report that he experienced symptoms of his claimed disabilities since a period of honorable service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In light of the fact that the records shows that the Veteran was charged with making false statements in service and has presented no evidence to bolster his claims, including the submission of any evidence that he suffered from the claimed disabilities since a period of active service, the Board finds the statements of the Veteran not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  In light of this finding, the Board's duty to assist the Veteran by scheduling an examination to assess his claims is not triggered in this case because there is no credible evidence of record of any event, disease, or injury during an honorable period of service, and there is no credible evidence that any current disability is related to a period of service for which benefits are not barred.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file is devoid of any medical opinion linking the Veteran's claimed disabilities to a period of honorable service.  Moreover, the Veteran has not submitted any evidence of treatment for any of the claimed disabilities since service.  Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the left ankle or bilateral carpal tunnel syndrome manifested within one year of his separation from a period of honorable service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a left ankle disability, flat feet, or bilateral carpal tunnel syndrome is etiologically linked to a period of the Veteran's honorable active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a left ankle disability, flat feet, and bilateral carpal tunnel syndrome and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

Associated with the claims file is a July 2007 statement from an Army psychiatrist who treated the Veteran for PTSD and impulse control disorder.  The psychiatrist stated that because of the symptoms of the disorders, the Veteran was apt to be impulsive and irritable and engage in impulsive and aggressive actions even though he knew such actions are prohibited by Army regulations.  A statement from the psychiatrist dated later in July 2007 shows that until the Veteran's mental disorders were brought under control by psychiatric treatment, the Veteran was not responsible for his actions.

A review of the Veteran's service separation document for the period of service from May 2002 to February 2003 shows that the Veteran served in Sinai, Egypt from July 2002 to January 2003.

At a November 2008 VA joints examination, the Veteran reported psychiatric treatment in service.  

At an April 2009 VA psychiatric examination, the examiner reviewed the claims file and acknowledged the Veteran's claimed stressor in which he witnessed Egyptians being shot and killed at the Israeli-Egyptian border.  Following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed the Veteran with PTSD and impulse control disorder.  The examiner indicated that the Veteran met the DSM-IV criteria for PTSD based on an episode of witnessing several Egyptian women and children getting killed by Israeli soldiers.  

Associated with the claims file is a statement from a fellow service member who indicated that he also witnessed the Israeli soldiers fire on a group of Egyptian civilians in 2002 while he and the Veteran were deployed to Sinai, Egypt.  

At a June 2012 hearing before the Board, the Veteran testified that he was treated in service for PTSD and impulse control disorder.  The Veteran testified that a fellow soldier who he was stationed with the Veteran in Egypt also witnessed his claimed stressor.  The Veteran indicated that while crossing the border from Israel into Egypt he witnessed Israeli soldiers slaughter Egyptian women and children.  He indicated that he was not currently seeking mental health treatment.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  The Board finds that the evidence shows a diagnosis of PTSD by a VA examiner based upon the Veteran's reported stressor.  Additionally, the Veteran's service separation document for his second period of service verifies that he was deployed to Sinai Egypt during that period of service.  Finally, the Veteran submitted a statement from a fellow service member who corroborated the Veteran's reported stressor.  The Board finds that the evidence shows that the Veteran has PTSD as a result of a period of honorable active duty service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


The character of the Veteran's discharge from active military service from March 2006 to August 2007 is a bar to the receipt of VA benefits and the appeal is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for PTSD is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


